Title: To John Adams from Jonathan Loring Austin, 7 June 1779
From: Austin, Jonathan Loring
To: Adams, John


     
      Honble. Sir
      Boston 7th June 1779
     
     I have the Honor to acquaint you that I arrived here the 29th Ultimo via St. Eustatia, sufficiently tired with the tedious Rout I have taken since I left Paris. I was much disappointed in not embarking directly from Holland to America. All my Persuasions with the Dutch, to send out a Vessel for this Continent, proved fruitless; when I had no other Resource left but to come out by the Way of the West Indies, and had embarked, was detained fifty days in the Texel for a Wind, and then followed a passage of 45 days; my Patience was pretty well put to the Test, instead of revisiting my native Shore in two Months, as I flatter’d myself when I left Passy, triple the time had elaps’d before I set foot in Virginia; often Sir did I wish myself by your Fire side, affording you any little Assistance in your important Business, but it was then too late.
     On my Arrival at ’Statia I expected to be detained several Months, on Account of Business, and therefore forwarded by a Vessel, recommended as sailing very fast, and deliver’d to the Care a Gentleman in the Continental Service who went Passenger, your Letter for Congress and all other Letters for Friends, enclosing them to the president of Congress. The Vessel was unfortunately taken and the Letters lost.
     On my Arrival in Philada. I deliver’d a Memorial to Congress respecting my time and Services, in going over with Dispatches to France and my Employment while there; agreeable to the Mode I had the Honor of mentioning to you, Congress unanimously as I was informed granted the prayer of the Memorial, and referr’d the Matter to the Treasury Board for some Gratuity, who thought it best to refer it to the Council of this State, before whom it at present lays.
     You will doubtless receive from Congress and others by this Opportunity all the News worthy notice. It would have afforded me the greatest pleasure and I must confess I fully expected to see the same Virtue Firmness and Stability, which first calld forth the noble Exertions of my Countrymen in this glorious Cause still animating them not only respecting what more immediately regarded the War, but in all other political points the necessary Attendants of it; I don’t mean to intimate that we have grown so sluggish and heavy, or have so far lost our first principles, or are even so tired with the War as tamely to see our Country become a prey to our Invaders, no Sir. Our Virtue is still most conspicuous in this Respect, and our Armies are formidable, not-withstanding the Depreciation of our Currency, but even if this was annihilated the determined Union that prevails in this Instance will rouse a sufficient Force to repel our Foes. The present Campaign its probable, from the first British Onset will be carried on with Vigor, they have lately sent a Party to Virginia and there got footing in Portsmouth from which place expect to be soon informed of Ravages commited, but we are now a little inured to such Depredations, which rather exasperate than intimidate and the Name of a Briton has here become a proverb for Cruelty. It may however shortly return on their own Heads. They also still remain in the unfavorable Climate of Georgia, and expect soon to hear they are attempting Descents in N England. What Steps Genl. Washington will take in Consequence of these Manoeuvres you will soon be acquainted with, its probable he will give a good Account of them. I must beg leave to refer your Honor to the enclosed News papers for further particulars, as I have many Letters to write by this Vessel which will sail to morrow.
     You may remember Sir I alway mentiond Mr. D with Respect when I was in France, and setting aside his commercial Transactions to which I was ever a Stranger I shall always speak of him respectfully. I am sorry he has since his Arrival upon the Continent adopted such a Mode in order to vindicate his Character and to bring others before the public Scrutiny, herein he has acted very impolitic and has blown up a Blast which he will not easily extinguish.—— have been greatly divided in this unfortunate Dispute, hope it will terminate in the general Good.
     I shall with Permission do myself the Honor of writing you from time to time what is transacting in this part of the World and shall think myself particularly noticed to receive a Line from you now and then. Give me Leave Sir, before I finish this Letter to ask if You Dr. F. or Mr. L. are agreeably furnished with Secretarys. I am enduced to be thus free, as I am not certain but I shall take another Voyage to France, and if there is any Employment in this or any other way that you should think worthy my Acceptance, I should esteem it an Honor if you’d inform me of it, or intimate it to Congress.
     I have a little Tea for Mrs. A——which I shall wait on her with and deliver her, as soon as my Baggage arrives in Town. Please to present my most respectfull Compliments to Dr. Franklin and Dr. Lee. Being with perfect Respect & Attachment Honble. Sir Your most Obedient & very humble Servant,
     
      J. Loring Austin
     
    